Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2022 was filed after the mailing date of the Notice of Allowance on November 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Ellen Fielitz on November 18, 2021.

The application has been amended as follows: 
	IN THE CLAIMS:

	REPLACE claims 19-23 with the following:

19. A quality check system, comprising: 
an image capture device configured to capture multiple images of a specimen container containing a serum or plasma portion of a specimen; and 
a computer coupled to the image capture device, the computer configured and capable of being operated to: 
input image data from the multiple images to a neural network, 
generate a region proposal of serum or plasma portion, 
converge the region proposal through regression to provide a validated region, and 
output from the neural network a classification of the validated region as being one or more of hemolytic, icteric, lipemic, and normal.  

20. The quality check system of claim 19, wherein the neural network comprises an architecture including a bounding box regressor and a SoftMax. 

21. The quality check system of claim 19, wherein the neural network comprises an architecture including at least three layers including convolution and pooling, at least two fully-convolutional layers, a bounding box regressor, and a SoftMax.  

22. The quality check system of claim 19, wherein the multiple images are captured as multi-spectral, multi-exposure images.  

23. The quality check system of claim 19, wherein the multiple images are captured from multiple viewpoints with multi-spectral, multi-exposure images for each viewpoint.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-23, US PgPub. No. 2016/0109350 by Easki et al. (hereinafter ‘Easki’) teaches method of training a neural network, comprising: capturing training images of a specimen container containing training specimens at a imaging location. (See Easki Figure 4, Easki teaches a system for capturing images of specimens.). Easki also teaches outputting information on serum or plasma. (See Easki Figure 5).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/UTPAL D SHAH/Primary Examiner, Art Unit 2665